DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Predetermined Breaking Device (21 or 50)” must be shown or the feature(s) canceled from Claims 1 and 3.  The only figure which shows this part is Figure 3 which depicts this item as a single line.  Figure 2 does not show Item 21 in profile – nor is it labeled.  Figure 6 shows the “Predetermined Breaking Device (50)” in profile, but no structure is clearly pointed to.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “Reactive Surface (30)” in Figure 2 as described in the specification, the detail is showed in Figure 2a (See Paragraph 0026).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Correction of drawing reference for “Reactive Surface (30)” to drawing 2a instead of drawing 2.
"Protrusion" and "Underside" have both been used to designate “14.” (See Paragraph 0027)
"Sealing Device" and "Underside" have both been used to designate “44.” (See Paragraph 0032)  
"Sealing Device" and "Underside" have both been used to designate “45.” (See Paragraph 0031)  

Claim Objections and Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  One such limitation is: 
 “A predetermined breaking device” in Claims 1 and 3, because (A) the term “device” is a generic placeholder, see above; (B) “breaking” designates a function performed by the device, and (C) no additional structure is specified, to support the claimed function of “breaking” – in effect the language is equivalent to a predetermined means for breaking.  In terms of specification support, the specification points to a “predetermined breaking device” in (paragraphs 0002, 0009, and 0023, and 0032), however the structure of said element is unclear (see related 35 USC 112a-b discussion, below).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Both Claims 1 (Independent Claim) and 3 (Dependent on Claim 1), and a resulting reading of the specification fail to provide an adequate description of the “predetermined breaking device” as envisioned by the inventor that would enable any person skilled in the art to which it pertains, or with which it is most nearly connected to use the invention commensurate in the scope with these claims. 
Because (A) the Inventor has not provided direction (for example, with respect to “the predetermined breaking device), (B) no working examples have been disclosed, to show “the predetermined breaking device,” and…(C) the breadth of the claims (Claims 1-14), undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.
Claims 2 -14 are also rejected under 35 U.S.C. 112(a) as they depend from the parent claim. 

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 -14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 1 and 3, the phrase “predetermined breaking device” is indefinite because the phrase “predetermined breaking device” is not sufficiently defined in the specification to the point where a person of the ordinary skill in the art would be able to ascertain the metes and bounds of the claim (see related discussion under 35 USC 112a above). See MPEP § 2172.01.  
Regarding Claim 1, there is insufficient antecedent basis for “the environment” . The phrase is understood as equivalent to “an environment.”
Regarding Claims 2 -14, they are also rejected under 35 U.S.C. 112(b) as they depend from the parent claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 is identified as potentially allowable over prior art with the following analysis of the prior art. 
The closest prior art identified by the Examiner includes references Rinderer et al. (US2012/0012586 – hereafter referred to as Rinderer), and Liu (US2010/0213194 – hereafter referred to at Liu). The examiner tentatively considered a rejection of Claim 1 under 35 U.S.C. 103, over Rinderer in view of Liu and ended up concluding that a proper motivation to modify cannot be identified. The tentative analysis is presented below for clarity of the record, and as a substitute for a statement of reasons for allowance:
Rinderer discloses: A container closing device (Rinderer, 14 – lever tab)for a beverage can having an opening tab (14) which is disposed on a can lid (2), is pivotable about a pivot reception (24) formed in a lid bottom (10 – lid surface) and comprises a push opener (14 – lever tab) on one side of a pivot axis (Described in Paragraph 0080) received in the pivot reception (16 – tab nose) and an actuating end (18 – end portion) on an opposite side of the pivot axis (See Paragraph 0081 for opening, which matches) for handling, the lid bottom (10 – lid surface) comprising a closing piece  (Dispensing zone – 12), which is divided from the surrounding lid bottom (10) via a predetermined breaking device (weakened profile – 20), below the push opener (14) in such a manner that the closing piece (12) is pressurized via the push opener (14 or 16 tab nose) as a result of a pivoting movement of the opening tab (14) and is detached from the connection to the surrounding lid bottom (10) along the predetermined breaking device (weakened profile – 20) for releasing a pouring opening (12),
Rinderer does not expressly disclose: a pouring protrusion with reactive surface to condition the liquid by optimizing the surface texture of the reactive surface to yield an aesthetic result.
However, Liu teaches: the container closing device  (Liu – Beak Portion B – Paragraph 0030) having a pouring protrusion (Beak – B) [NOT TAUGHT] covers the closing piece (40) , and comprises a support end for supporting the pouring protrusion (See Figure 4B and Item C), at the lid bottom (Connection shown in Figure 3B – and 4) during the pivoting movement of the opening tab (See from 3-4 and paragraph 0043) ,[NOT TAUGHT]{
Although it may be stated that one of ordinary skill in the art could have found it beneficial to modify the closure device of Rinderer with the combined closure and pouring protrusion of Liu, a modified closing device would have still lacked the specific orientation of the pouring protrusion to the closing device AND specific construction details of the reactive surface with sealing characteristics. Additionally, no motivation could be identified to further modify the prior art in order to arrive at the claimed invention.
Regarding Claims 1-14, the claims would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (a) and 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vanderstraeten et al. (EP 2426058) discloses structures for self-closing lid and stay-on tab connection (Figures 1A and 1B) as well as general features relevant to the scope and structure of the claimed invention.
Shibasaka et al. (US20060201944) discloses pull off tab with intermediate structures (see Figures 2 and 3) as well as general features relevant to the scope and structure of the claimed invention.
Radford (WO 9416967) discloses foaming “widget” structure that has reactive surface inside the container (See Figure 7) as well as general features relevant to the scope and structure of the claimed invention.
Price et al. (WO 2014027028) discloses nucleation as a function of surface porosity as well as general features for can lids that are relevant to the scope and structure of the claimed invention.
Vanderstraeten (WO2017032752) discloses a can that can reseal after opening, with resealing mechanism on the INSIDE of the can (See Figure 10) as well as general features relevant to the scope and structure of the claimed invention.
Heintz et al. (WO2017076829) discloses flow surface and opening geometry and surface characteristics that affect nucleation of foam that are relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/